Citation Nr: 1633214	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 18, 2015, and in excess of 20 percent thereafter, for a lumbar spine disability.

2.  Entitlement to a compensable rating prior to July 15, 2014, and in excess of 10 percent thereafter, for a left elbow disability.

3.  Entitlement to a compensable rating prior to July 15, 2014, and in excess of 20 percent thereafter, for a right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from August 1989 to November 1989, and had active military service from October 2002 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2014 rating decision, the Veteran was granted service connection for left and right lower extremity radiculopathy due to his service-connected lumbar spine disability.  While VA is required to consider neurologic impairment secondary to a back disability in conjunction with rating back disabilities, here, the Veteran was given two separate neurologic ratings, and provided with appellate rights should he disagree with either the effective date or the rating assigned.  However, the Veteran did not file a notice of disagreement with either, and therefore, these issues are not considered to be before the Board at this time.

In connection with his appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is of record.

In September 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Prior to November 18, 2015, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., did not functionally limit the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less or functionally limit the combined range of motion of the thoracolumbar spine to 120 degrees or less; the evidence does not show muscle spasms or guarding that were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes having a total duration of at least two weeks during a 12 month period were not shown.

2.  After November 18, 2015, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not shown that the forward flexion of the Veteran's thoracolumbar spine is functionally limited to 30 degrees or less; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least four weeks during a 12 month period have not been shown.

3.  Prior to July 15, 2014, the Veteran's left elbow disability did not result in ankylosis; flexion functionally limited to 100 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.

4.  After July 15, 2014, the Veteran's left elbow disability does not result in ankylosis; flexion functionally limited to 90 degrees or less; extension functionally limited to 75 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.

5.  Prior to July 15, 2014, the Veteran's right (dominant) elbow disability did not result in ankylosis; flexion functionally limited to 100 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.

6.  After July 15, 2014, the Veteran's right elbow disability does not result in ankylosis; flexion functionally limited to 100 degrees or less; extension functionally limited to 45 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 18, 2015, and in excess of 20 percent thereafter, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2015).

2.  The criteria for a compensable rating prior to July 15, 2014, and in excess of 10 percent thereafter, for a left elbow disability, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2015).

3.  The criteria for a compensable rating prior to July 15, 2014, and in excess of 20 percent thereafter, for a right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board in July 2015.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

In a September 2009 rating decision, the Veteran was granted service connection for a lumbar spine disability and assigned a noncompensable rating effective June 12, 2009.  In January 2010, his rating was increased to 10 percent effective November 13, 2009.  In January 2016, he was granted a 10 percent rating effective June 12, 2009, and a 20 percent rating effective November 18, 2015.  He is seeking higher ratings.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine.  For example, at the July 2012, September 2013, and November 2015 VA examinations, the examiners specifically indicated that the Veteran did not have IVDS.  Furthermore, the record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal, and there is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

In August 2009, the Veteran was afforded a VA examination.  He reported that he fell down some stairs at work and developed intermittent back pain.  On examination, he demonstrated normal forward flexion to 90 degrees, normal extension to 30 degrees, normal left and right lateral flexion to 30 degrees, and normal left and right rotation to 30 degrees, all without pain.  He retained normal coordination and had a normal gait.  The examiner indicated that the Veteran's lumbar spine moderately affected his ability to perform chores, shopping, exercise, recreation, and traveling.

At a December 2009 treatment visit, the Veteran retained normal lumbar spine range of motion.

In July 2012, the Veteran was afforded a VA examination.  He reported worsening back pain and that he had back pain every day.  On examination, he demonstrated normal forward flexion to 90 degrees, normal extension to 30 degrees, normal left and right lateral flexion to 30 degrees, and normal left and right rotation to 30 degrees, all without objective evidence of pain.  Repetitive use testing resulted in no range of motion limitations or in functional loss/impairment.  He did not have localized tenderness, muscle spasms, or guarding.  He retained normal 5/5 strength with no muscle atrophy in his lower extremities.  He had normal reflex and sensory examinations.  The examiner indicated that the Veteran's lumbar spine disability did not impact his ability to work.

In September 2013, the Veteran was afforded a second VA examination.  He reported worsening back pain and more frequent stiffness.  On examination, he demonstrated normal forward flexion to 90 degrees, normal extension to 30 degrees, normal left and right lateral flexion to 30 degrees, and normal left and right rotation to 30 degrees, all without objective evidence of pain.  Repetitive use testing resulted in no range of motion limitations or in functional loss/impairment.  He had localized tenderness, but did not have any muscle spasms or guarding.  He retained normal 5/5 strength with no muscle atrophy in his lower extremities.  He had normal reflex and sensory examinations.  The examiner indicated that the Veteran's lumbar spine disability did not impact his ability to work.  The examiner reported that there was no pain, weakness, fatigability, or incoordination that would significantly limit functional ability either with flare-ups or with repeated joint use over a period of time.

At the July 2015 hearing, the Veteran testified that he has constant lumbar spine pain that has worsened.

On November 18, 2015, the Veteran was afforded a third VA examination.  He reported that his back hurt with activity, but he denied having received any job accommodations.  He rated his pain at 3/10.  He reported having moderate mechanical back dysfunction.  On examination, he demonstrated normal forward flexion to 90 degrees, normal extension to 30 degrees, normal left and right lateral flexion to 30 degrees, and normal left and right rotation to 30 degrees, all with reports of pain.  The examiner indicated that was evidence of pain with weight-bearing and localized tenderness or pain on palpation.  Repetitive use testing resulted in no range of motion limitations or in functional loss.  However, the examiner reported that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited the Veteran's functional ability.  The Veteran did not have any muscle spasms.  He had localized tenderness, but it did not result in abnormal gait or abnormal spinal contour.  He had guarding that resulted in an abnormal gait or abnormal spinal contour.  He retained normal 5/5 strength with no muscle atrophy in his lower extremities.  He had normal reflex and sensory examinations.  The examiner indicated that the Veteran did not have ankylosis.  The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work, but that the Veteran could still perform medium work.

Prior to November 17, 2015, the Veteran did not demonstrate flexion consistent with a 20 percent rating.  In August 2009, December 2009, July 2012, and September 2013, he retained normal range of motion with no objective evidence of pain.  Furthermore, he did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, the medical record does not demonstrate findings consistent with a higher 20 percent rating.  As such, a rating in excess of 10 percent is not warranted prior to November 18, 2015.

As noted, as of November 18, 2015, the Veteran's back rating was increased to 20 percent.  However, since that time he has not demonstrated limitation of forward flexion consistent with a 40 percent rating.  In fact, at the November 2015 VA examination, he continued to demonstrate normal range of motion, but he was granted a 20 percent rating based on guarding that resulted in abnormal gait or spinal contour.  Furthermore, ankylosis has not been shown.  Thus, the medical record does not demonstrate findings consistent with a higher 40 percent rating.  As such, a rating in excess of 20 percent is not warranted after November 18, 2015.

While the Veteran has reported experiencing pain on range of motion testing throughout his appeal, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while at the all VA examination the Veteran reported pain, only at the November 2015 examination was there pain on range of motion.  Furthermore, despite the reports of pain, the Veteran was still able to demonstrate normal range of motion on testing at all of his VA examinations, well beyond what is required for a rating in excess of 10 or 20 percent. 

As described, the criteria for a schedular rating in excess of those assigned for the Veteran's lumbar spine disability have not been met and his claim is denied. 


Elbow Disabilities

In a November 2009 rating decision, the Veteran was granted service connection for his bilateral elbow disabilities and initially assigned noncompensable ratings effective June 12, 2009.  In April 2015, his left elbow rating was increased to 10 percent effective July 15, 2014, and his right elbow rating was increased to 20 percent, both effective July 15, 2014.  He is seeking higher ratings.

With respect to disabilities of the elbow, 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213 set forth relevant provisions.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran is right handed.  Therefore, his right elbow is his major extremity and his left elbow is his minor extremity.

Diagnostic Code 5205 evaluates ankylosis of the elbow.  The medical record does not document any elbow ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5254 evaluates elbow flail joint.  The medical record does not document any elbow flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Codes 5210, 5211, and 5212 evaluates impairments of the ulna and radius.  The medical record does not document any impairments of the ulna or radius.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5213 evaluates impairment of supination and pronation.  The medical record does not document any impairment of supination and pronation.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5206 evaluates limitation of flexion.  A 10 percent rating is assigned for flexion in either the major or minor extremity limited to 100 degrees.  A 20 percent rating is assigned with flexion in either the major or minor extremity limited to 90 degrees.  A 30 percent rating is assigned for flexion in the major extremity limited to 70 degrees.

Diagnostic Code 5207 evaluates limitation of extension.  A 10 percent rating is assigned for extension in either the major or minor extremity limited to 60 degrees.  A 20 percent rating is assigned with extension in either the major or minor extremity limited to 75 degrees.  A 30 percent rating is assigned for extension in the major extremity limited to 90 degrees.

Diagnostic Code 5208 evaluates limitation of flexion and extension.  A 20 percent rating is assigned for flexion limited to 100 degrees and extension limited to 45 degrees.

Elbow flexion and extension are measured from 0 degrees to 145 degrees.  38 C.F.R. § 4.71a, Plate I.

In August 2009, the Veteran was afforded a VA examination.  He reported that he started to have bilateral elbow pain without any injuries.  On examination, he demonstrated normal flexion to 145 degrees and normal extension to 0 degrees, both without pain.  The examiner indicated that the Veteran's bilateral elbows moderately affected his ability to perform recreation and mildly affected his ability to perform chores.

In July 2012, the Veteran was afforded a VA examination.  He reported worsening elbow pain.  On examination, he demonstrated normal bilateral flexion to 145 degrees and normal bilateral extension to 0 degrees, both without objective evidence of pain.  Repetitive use testing resulted in no range of motion limitations or in functional loss/impairment.  He retained normal 5/5 strength in his upper extremities.  The examiner indicated that Veteran did not have ankylosis of either elbow, did not have flail joint, and did not have impairments of supination or pronation.  The examiner indicated that the Veteran's bilateral elbow disabilities did not impact his ability to work.

In September 2013, the Veteran was afforded a VA examination.  He again reported worsening elbow pain and some weakness in his right hand.  On examination, he demonstrated normal bilateral flexion to 145 degrees and normal bilateral extension to 0 degrees, both without objective evidence of pain.  Repetitive use testing resulted in no range of motion limitations or in functional loss/impairment.  He retained normal 5/5 strength in his upper extremities.  The examiner indicated that Veteran did not have ankylosis of either elbow, did not have flail joint, and did not have impairments of supination or pronation.  The examiner indicated that the Veteran's bilateral elbow disabilities did not impact his ability to work.  The examiner reported that there was no pain, weakness, fatigability, or incoordination that would significantly limit functional ability either with flare-ups or with repeated joint use over a period of time.

In July 2014, the Veteran was afforded a VA examination.  He reported daily pain.  On examination, he demonstrated left elbow flexion to 95 degrees and extension to 0 degrees, both without objective evidence of pain.  He demonstrated right elbow flexion to 85 degrees and extension to 0 degrees, both without objective evidence of pain.  Repetitive use testing resulted in no additional range of motion limitation; however, the examiner indicated that he had functional impairments of less movement than normal and weakened movement.  He retained normal 5/5 strength in his upper extremities.  The examiner indicated that Veteran did not have ankylosis of either elbow, did not have flail joint, and did not have impairments of supination or pronation.  The examiner indicated that the Veteran's bilateral elbow disabilities impacted his ability to work as he could not perform any repetitive elbow bending.

At the July 2015 hearing, the Veteran testified that he has constant elbow pain, limited range of motion, and drops things due to a lack of strength.  He also testified that his bilateral elbow disabilities had worsened since the last VA examination.

On November 18, 2015, the Veteran was afforded a VA examination.  On examination, he demonstrated normal bilateral flexion to 145 degrees and normal bilateral extension to 0 degrees, both with pain that did not result in functional loss.  Repetitive use testing resulted in no range of motion limitations or in functional loss/impairment.  He retained normal 5/5 strength in his upper extremities with no muscle atrophy.  The examiner indicated that Veteran did not have ankylosis of either elbow, did not have flail joint, and did not have impairments of supination or pronation.  The examiner indicated that the Veteran's bilateral elbow disabilities impacted his ability to work, but the Veteran could still perform heavy work.

Regarding the Veteran's left elbow, prior to July 14, 2014, he did not demonstrate flexion or extension consistent with a 10 percent rating.  In August 2009, July 2012, and September 2013, he retained normal flexion and extension from 0 to 145 degrees with no objective evidence of pain.  Thus, the medical record does not demonstrate findings consistent with a higher 10 percent rating.  As such, a compensable rating is not warranted prior to July 14, 2014.

Beginning on July 15, 2014, the Veteran's left elbow demonstrated flexion consistent with a 10 percent rating.  At the July 2014 VA examination, he had left elbow flexion to 95 degrees.  However, he did not demonstrate flexion or extension consistent with a 20 percent rating.  As such, a rating in excess of 20 percent is not warranted.

Furthermore, while at the November 2015 VA examination, he once again demonstrated normal left elbow flexion and extension, the Board will not disturb the 10 percent rating that has been assigned.

Regarding the Veteran's right elbow, prior to July 15, 2014, he did not demonstrate flexion or extension consistent with a 10 percent rating.  In August 2009, July 2012, and September 2013, he retained normal flexion and extension from 0 to 145 degrees with no objective evidence of pain.  Thus, the medical record does not demonstrate findings consistent with a higher 10 percent rating.  As such, a compensable rating is not warranted prior to July 15, 2014.

Beginning on July 15, 2014, the Veteran's right elbow demonstrated flexion consistent with a 20 percent rating.  At the July 2014 VA examination, he had right elbow flexion to 85 degrees.  However, he did not demonstrate flexion or extension consistent with a 30 percent rating.  As such, a rating in excess of 20 percent is not warranted.

Furthermore, while at the November 2015 VA examination, he once again demonstrated normal right elbow flexion and extension, the Board will not disturb the 20 percent rating that has been assigned.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, ratings in excess of those assigned for the Veteran's service-connected bilateral elbow disabilities are not warranted on the basis of functional loss due to pain or weakness in this case.  The Board recognizes that at the multiple VA examinations, the Veteran had no limitations in flexion or extension and there was no objective evidence of pain.  However, at the July 2014 VA examination, he had limited flexion, and at the November 2015 VA examination, he reported pain on flexion and extension but retained normal range of motion.  In addition, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of ratings in excess of those assigned.  As such, higher ratings for the Veteran's bilateral elbow disabilities are not warranted.

The Board acknowledges that while a compensable rating is not warranted based on limitation of motion for either elbow prior to July 15, 2014, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even in non-arthritis contexts.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  To the extent that the Veteran has asserted through his increased rating claim that his elbows are painful, the fact remains that numerous VA examinations were provided at which the examiner found no objective evidence of painful motion and the range of motion was within normal limits, not limited by pain.  The Board acknowledges the Veteran's competency to report symptoms such as pain at rest which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a plain reading of 38 C.F.R. § 4.59 shows that the examination should reveal some objective evidence of pain, as the examiner is directed to carefully note wincing and/or facial expression on pressure or manipulation.  In this case, the examiners prior to July 2014 found no objective evidence of pain, and therefore the Board concludes that a separate compensable rating is not warranted based solely on the allegation of elbow pain.  It is also noted that x-rays of the elbows have failed to show arthritis in either joint.

The record contains no evidence showing that his bilateral elbow disabilities rise to the level of assignment of ratings in excess of those assigned.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any bilateral elbow symptoms which would merit a higher schedular rating (such as ankylosis or an elbow replacement).  Rather, the bilateral elbow symptoms that have been described, mainly pain, are consistent with the assigned ratings.

As described, the criteria for a schedular rating in excess of those assigned for the Veteran's bilateral elbow disabilities have not been met and his claims are denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's lumbar spine and bilateral elbow disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allow for higher ratings, the Board fully explained why higher ratings were not warranted.  There is no question that the Veteran experiences symptoms from his lumbar spine and bilateral elbow disabilities, which include pain, but such symptoms, while not specifically enumerated are considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

As such, because the assigned Diagnostic Codes require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine and bilateral elbow related symptoms within the parameters of the schedular ratings that are assigned.  As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged he is unemployable on account of either his lumbar spine or elbow disabilities.  Furthermore, the record shows that the Veteran continues to work as a postal carrier.  In addition, VA examiners have opined that the Veteran was capable of at least medium work.  Thus, Rice is inapplicable. 


ORDER

Ratings in excess of those assigned for a lumbar spine disability are denied.

Ratings in excess of those assigned for bilateral elbow disabilities are denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


